Citation Nr: 1750684	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-31 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability for the entire period on appeal.  

2.  Entitlement to a disability rating in excess of 10 percent before October 30, 2013, and entitlement to a disability rating in excess of 30 percent beginning December 1, 2014, for a left knee disability, status-post total knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

By way of procedural background, this matter was previously before the Board in March 2015, at which time the Board remanded the claim for a VA examination because the Veteran indicated that her bilateral knee disabilities had increased in severity and the most recent examination was conducted in March 2011, more than four years earlier.  

Subsequently, the RO assigned a higher disability rating for the left knee due to a total left knee replacement.  During the period on appeal, the Veteran's left knee was assigned a 10 percent disability rating before October 30, 2013, a 100 percent disability rating beginning October 30, 2013, and a 30 percent disability rating beginning December 1, 2014.  The right knee has continued to be rated as 10 percent disabling for the entire period on appeal.  See June 2017 supplemental statement of the case.  This claim has now been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another VA examination is necessary to adequately analyze the merits of the claims on appeal.  

Pursuant to the March 2015 Board remand, the Veteran was afforded an additional VA examination in June 2017, but for the reasons discussed below, it is not adequate to decide the claim.  During the June 2017 VA examination, the Veteran reported difficulty with prolonged sitting, standing , walking, ascending and descending stairs, driving, and repetitive movements because of pain in both knees.  The Veteran also reported experiencing flare ups in the right knee three to four times per week, with the severity increasing in cold weather.  See June 2017 VA examination.  She has also reported previously that she experience instability in her right knee and her left knee before she underwent a total knee replacement.  See March 2011 statement.  The examiner opined that the examination was medically consistent with the Veteran's statements regarding functional loss with repetitive use over time.  

However, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not examined following repeated use over time.  Additionally, it is unclear if the Veteran is describing the functional loss in her right knee, left knee, or both knees.  Similarly, the examiner found that while the examination was medically consistent with the Veteran's statements regarding flare ups.  But similarly to the findings regarding repetitive motion, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up because the Veteran was not examined during a flare-up.  Notably, the examiner did not use the information provided by the Veteran or obtain additional information from the Veteran or the treatment records such as the frequency, duration, characteristics, severity, or functional loss with repetitive use or during flare-ups.  The Court of Appeals for Veterans Claims, in a recent precedential opinion, held that  "before the Board can accept an examiner's statement that an opinion cannot be provided without resorting to speculation, it must be clear that this is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  See Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  Therefore, a new examination must be obtained before the claim can be decided on the merits.

VA treatment records are already associated with the claims file.  The RO should attempt to obtain any additional relevant VA treatment records while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination to identify the severity of her bilateral service-connected knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  

FOR EACH KNEE, the examiner is asked to address the following:

(a)  Elicit from the Veteran all signs and symptoms of her right and left knee disabilities.  In doing so, also obtain information from the Veteran (or the treatment records) as to the frequency, duration, characteristics, severity, or functional loss with any repetitive use or during any flare-ups.  

(b) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If pain is found during the examination, the examiner should note when the pain begins.  

(c) In assessing functional loss, flare-ups and increased functional loss on repetitive use must be considered.  The examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  

**If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017). 

A complete rationale should be provided.

3.  After the requested development has been completed, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

